Citation Nr: 0601327	
Decision Date: 01/17/06    Archive Date: 01/31/06	

DOCKET NO.  02-17 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina, in which the RO denied the 
benefit sought on appeal by finding that the evidence 
submitted by the veteran did not constitute new and material 
evidence sufficient to reopen his claim.  The veteran, who 
had active service from July 1960 to July 1964, appealed the 
decision to the BVA.  Thereafter, the RO referred the case to 
the Board for appellate review.  

In November 2003, the Board remanded the appeal for 
compliance with the Veterans Claims Assistance Act of 2000 
and for further development regarding the veteran's claim of 
entitlement to service connection for a left ear disorder.  
Thereafter, in a March 2005 rating decision, the RO granted 
service connection for chronic otitis externa of the left 
ear.  However, the RO did not reopen the veteran's claim of 
entitlement to service connection for left ear hearing loss.  
The veteran then submitted additional service personnel 
records indicating that he may have been exposed to noise 
while in service.  In July 2005, the RO reopened the 
veteran's claim and denied service connection for left ear 
hearing loss on the merits.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  An unappealed rating decision dated in March 1976 denied 
service connection for hearing loss.  

3.  The evidence received since the March 1976 rating 
decision includes additional service personnel records.  

4.  Left ear hearing loss was not manifested during service 
or for many years following service, and is not shown to be 
causally or etiologically related to service or to a service-
connected disability.  


CONCLUSIONS OF LAW

1.  The March 1976 rating decision that denied entitlement to 
service connection for hearing loss is a final decision.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§ 20.1103 (2005).

2.  The evidence received subsequent to the March 1976 rating 
decision is new and material, and the claim for service 
connection for left ear hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).  

3.  Left ear hearing loss was not incurred in or aggravated 
during service, may not be presumed to have been so incurred, 
and is not proximately due to, the result of or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310, 
3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.   New and Material Evidence

The veteran's claim for service connection for hearing loss 
was previously considered and denied in a rating decision 
dated in March 1976.  The veteran was provided notice of that 
decision and that decision represents a final decision.  
38 U.S.C.A. § 7103(a) (West 2002); 38 C.F.R. §§ 20.1100(a), 
20.1104 (2005).  

In April 2002, the veteran essentially requested that his 
claim for service connection for left ear hearing loss be 
reopened when he requested service connection for a left ear 
injury with resulting hearing loss.  As a general rule, a 
claim shall be reopened and reviewed if new and material 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Under 
38 C.F.R. § 3.156(a), new evidence means existing evidence 
not previously submitted to agency decision makers.  Material 
evidence means evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  

The evidence associated with the claims file since the March 
1976 rating decision consists of statements from the veteran, 
VA medical records, private medical records and service 
personnel records.  The RO determined that the service 
personnel records which showed that the veteran was assigned 
as a plane captain from November 1962 to May 1963 with duties 
that involved aircraft pre-flights, and upkeep and general 
servicing, were indicative of possible inservice noise 
exposure, and thus, new and material.  The Board agrees with 
the RO's determination, reopens the claim and will perform a 
de novo merits adjudication based on all the evidence of 
record.  See 38 C.F.R. § 3.156(c) (2005); see also Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).   

B.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the relevant evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  In this case, the veteran was 
provided notice by letters dated in May 2002 and March 2004.  
These letters notified the veteran of the substance of the 
VCAA, including the type of evidence necessary to establish 
entitlement to the benefit sought and whether or not the 
veteran or the VA bore the burden of producing or obtaining 
that evidence or information.  Consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), the RO essentially 
satisfied the notice requirements through these letters by: 
(1) informing the veteran about the information and evidence 
not of record that was necessary to substantiate the claim; 
(2) informing the veteran about the information and evidence 
the VA would seek to provide; (3) informing the veteran about 
the information and evidence the veteran was expected to 
provide; and (4) requesting the veteran provide any 
information or evidence in the veteran's possession that 
pertained to his claim.  

Prior to receiving the March 2004 letter, the veteran 
received the August 2002 rating decision, the September 2002 
Statement of the Case and the November 2003 decision of the 
BVA.  Subsequent to the March 2004 letter, the veteran 
received the March 2005 rating decision that granted service 
connection for chronic otitis externa of the left ear, as 
well as the March 2005 and July 2005 Supplemental Statements 
of the Case that addressed the reopening and denial of his 
service connection hearing loss claim.  Collectively, these 
documents issued in connection with this appeal notified the 
veteran of the evidence considered, the pertinent laws and 
regulations and the reasons his claim was denied.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied. Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records, VA medical records and 
private medical records are associated with the claims file.  
Additionally, the veteran was afforded two VA examinations 
that addressed the medical issue presented in this appeal.  
Neither the veteran nor his representative has made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in connection with his claim.  Accordingly, the 
Board finds that all relevant evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained and the case is ready for appellate review.



C.  Evidence

On June 1960 service enlistment examination, whispered voice 
testing was reported to be 15/15, bilaterally.  On 
audiometric testing in July 1960, the following results were 
reported: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
0 (10)
0 (10)
5 (15)
10 (15)
LEFT
5 (20)
0 (10)
5 (15)
5 (15)
15 (20)

(Prior to November 1967, audiometric results were reported in 
standards set forth by the American Standards Association 
(ASA).  Since November 1, 1967, those standards have been set 
by the International Standards Organization - American 
National Standards Institute (ISO-ANSI).  In order to 
facilitate data comparison, the ASA standards from the 
veteran's service examination have been converted to ISO-ANSI 
standards and are in the parentheses on the chart.)  

An October 1962 service medical record reflects that the 
veteran was treated for an external ear infection.  However, 
his remaining service medical records are silent as to 
complaints of, treatment for, or diagnoses of ear problems or 
ear infections.  

On July 1964 service separation examination, the veteran's 
ears were reported to be normal, and the following findings 
were reported on audiological examination:   




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
0 (10)
0 (5)
LEFT
5 (20)
0 (10)
5 (15)
10 (20)
20 (25)

The veteran's original application for hearing loss was 
denied in March 1976.  In April 2002, the veteran requested 
that his claim for service connection for an ear injury be 
reopened.  He asserted at that time that he experienced 
hearing loss and ear infections that began in service, and 
that he was exposed to jet aircraft noise in service that 
affected his hearing.  He stated that during his discharge 
examination from service, he was told by a lieutenant 
commander that he had ear problems.  

The claims file contains records from the veteran's post-
service employer.  Of these, August 1999 employment records 
indicated that the veteran underwent a presumptive standard 
threshold shift in his hearing (an average change in hearing 
of 10 decibels or more at 2000, 3000 and 4000 Hertz in either 
ear) that month.  The veteran was questioned about his 
hearing at that time, but denied having "problems."  These 
records noted that the veteran's February 1997 baseline 
audiogram reported puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
15
25
LEFT
0
10
15
45
55

His August 1999 audiogram revealed:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
40
40
50
LEFT
35
50
50
60
75

An October 1999 employment record indicated that the veteran 
was administered an audiological evaluation by Upstate 
Hearing Services, Inc.  Under the summary and recommendations 
section of that examination, the examiner reported that the 
veteran had significant loss of hearing over the past two 
years.  Thereafter, in a November 1999 letter from Upstate 
Hearing Services, Inc., the examiner confirmed that the 
veteran experienced a standard threshold shift for the left 
ear.  The veteran underwent a third audiological examination 
in May 2002 that assessed him with asymmetric sensorineural 
hearing loss of the left ear that was worse than the right 
ear, with a noise component.  

VA Medical Center (VAMC) records dated from November 2001 
through November 2004 reflect complaints and treatment of 
vertigo, dizziness, nausea, left ear drainage and pain.  The 
records additionally note that the veteran expressed concerns 
that he might have an impacted ear.  

Private medical records from Foothills Internal Medicine 
dated from June 2001 to July 2004 noted that the veteran had 
a past medical history of dizziness, giddiness and vertigo, 
and that he received treatment for headaches and left ear 
drainage.  Additional private medical records from Oakwood 
Orthopedic Clinic, P.A., St. Francis Healthcare System, St. 
Francis Hospital, Gastroenterology Associates P.A., Upstate 
Cardiology, P.A., Greenville Urology, P.A., and Neurology 
Associates of Greenville, P.A. are silent for complaints or 
treatment for hearing loss or ear problems.  However, these 
facilities treated the veteran for other disorders, some of 
which had symptoms of nausea, headaches and pain.  

In an August 2002 rating decision, service connection for 
left ear hearing loss remained denied on the basis that the 
evidence submitted was not new and material since it showed 
the veteran had current hearing loss, but failed to show that 
the veteran's hearing loss began in service or was caused by 
some event or injury that occurred in service.  

In his September 2002 Notice of Disagreement, the veteran 
reported that the doctor who examined him during his 
discharge from service told him that his left ear looked bad.  
He stated that the doctor suggested he extend his time in 
service for treatment, but the veteran chose to leave because 
of the Vietnam conflict.  After leaving service, the veteran 
reported that his ear would hurt and drain but he could not 
obtain medical care due to his income.  When he was able to 
receive assistance for his ear, he was told by his doctors 
that nothing could be done.  In two statements dated in 
October 2002, the veteran and his representative asserted 
that the veteran had lost approximately 35 percent of his 
hearing and that the veteran's October 1962 external ear 
infection caused the veteran's hearing loss.  

In October 2004, the veteran was afforded a VA examination 
which revealed that the veteran's external ears and ear 
canals appeared to be normal, except for some residual 
dermatitis in the left ear canal.  Both of the veteran's 
tympanic membranes were normal; and the oval and tuning fork 
tests were normal.  Pursuant to a review of the veteran's 
medical records, the examiner noted that while the veteran 
had been treated for many different types of ear infections, 
the only specific area treated was the otitis externa.  The 
examiner believed that the otitis externa was likely the 
cause of the veteran's ear problems.  He opined that it was 
entirely possible that the etiology of the veteran's chronic 
otitis externa was associated with the veteran's time in 
service.  

Subsequently, the veteran submitted service personnel records 
that indicated he was exposed to loud noise in service.  
Based upon these records, the veteran was afforded a VA 
audiological examination in June 2005 at which he reported 
complaints of hearing loss, dizziness and vertigo.  The VA 
examiner reviewed the veteran's claims file, which revealed 
that the veteran sustained a standard threshold shift during 
his post-service employment and that this shift was 
determined at that time to possibly be due to noise exposure 
during his employment.  After performing a physical and 
audiological examination, the examiner diagnosed the veteran 
with (1) right ear hearing within normal limits through 3000 
Hertz with a mild to moderate high frequency sensorineural 
hearing loss and (2) left ear hearing that was within normal 
limits through 1000 Hertz with a mild sloping to severe 
sensorineural hearing loss.  His puretone thresholds were 
reported to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
35
LEFT
20
20
40
70
75

Speech reception thresholds were in agreement with puretone 
findings, and word recognition scores were slightly worse 
than what would be expected based on puretone findings.  

The examiner reported that the veteran had a more significant 
hearing loss in the left ear than the right ear, and that it 
was difficult to determine how much of the hearing loss might 
be due to his left ear medical condition.  She suggested that 
the veteran be evaluated to determine how his otitis externa 
may have contributed to his hearing loss.  In regards to the 
question of whether the veteran's exposure to noise in 
service contributed to his hearing loss, the examiner noted 
the veteran's documented changes in hearing while employed 
and his medical condition.  She stated that it was hard to 
determine whether the veteran's hearing loss was due to 
military service or not.  The examiner indicated that to 
provide such an opinion would be pure speculation.  

Thereafter, in July 2005, the veteran was afforded a follow-
up appointment with the October 2004 examiner in an effort to 
determine if the veteran's hearing loss was affected by his 
otitis externa.  The examiner stated that otitis externa 
generally does not cause hearing loss; and that zero percent 
of the veteran's hearing loss was attributable to his otitis 
externa.  

The veteran submitted statements in July 2005 in which he 
asserted that the noise level in a research and development 
chemical laboratory is very minimal, and much less than the 
noise of a flight deck.  He expressed dissatisfaction with 
the July 2005 VA examination.  

D.  Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval or air service. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a)(2005).  Service connection 
may also be granted for certain chronic diseases, such as 
sensorineural hearing loss, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 
38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In 
addition, service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. §§ 3.303, 3.304. 

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury. Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The United States Court of 
Appeals for Veterans Claims (the "Court") has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to the veteran's claim.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also 
held that evidence of a current hearing loss disability and a 
medically sound basis for attributing such disability to 
service may serve as a basis for a grant of service 
connection.  See Hensley v. Brown, supra.

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  In Allen, the Court indicated that the term 
"disability" as used in 38 U.S.C.A. § 1110 "... refers to 
impairment of earning capacity, and that such definition 
mandates that any additional impairment of earning capacity 
resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is 
itself a separate disease or injury caused by the service- 
connected condition, shall be compensated.  The Court then 
concluded that "... pursuant to § 1110 and § 3.310(a), when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation."  Id.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when the 
veteran's auditory thresholds (puretone decibel loss) in one 
of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for 
at least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when the veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent.  See 
38 C.F.R. § 3.385. 

The evidence in this case shows the veteran's current left 
ear hearing loss constitutes a disability for VA purposes 
since he has puretone losses of 40, 70 and 75 decibels at the 
2000, 3000 and 4000-Hertz ranges.  In fact, his hearing loss 
as of February 1997 constituted a disability for VA purposes 
as his audiological readings at that time reflected puretone 
losses of 45 and 55 decibels at the 3000 and 4000-Hertz 
ranges for the left ear.  However, in order to warrant 
service connection, there must be more than just medical 
evidence of a current disability.  There must also be (1) 
evidence of an in-service occurrence or injury and (2) a 
medical opinion establishing a nexus between the current 
disability and an in-service occurrence or injury.  While the 
veteran has been diagnosed with hearing loss, the record 
contains no competent medical evidence that this disorder 
manifested in service, within one year of discharge from 
service or has been shown to be otherwise related to the 
veteran's service.

In this regard, the veteran's service records, including his 
separation examination, fail to show that the veteran 
experienced hearing loss or hearing problems while in 
service.  While the veteran may have been exposed to noise in 
service, his audiological testing at the time of separation 
from service revealed his hearing to be within normal limits 
by VA standards.  The Board recognizes that the veteran was 
treated for an ear infection in October 1962; however, his 
remaining service medical records are silent as to any other 
complaints, treatment, or diagnoses of ear problems or ear 
infections while he was in service.  Additionally, nothing 
was noted on the veteran's service separation examination 
indicating that he experienced any residuals of the October 
1962 infection or that the veteran's "ear looked bad."  
Rather, the veteran's ears were examined and reported to be 
normal during discharge.    

The veteran's employment records are the earliest documents 
of record to note changes in the veteran's hearing; and they 
record a loss of hearing as of February 1997, thirty years 
after the veteran separated from service.  The claims file 
contains no medical evidence illustrating that the veteran 
experienced hearing loss prior to that date.  Even assuming 
that the veteran was exposed to noise in service, the record 
contains no competent medical evidence relating the hearing 
loss shown in February 1997 and at present to any incident of 
the veteran's military service.  Absent a showing that the 
veteran's left ear hearing loss manifested in service, 
manifested within one year of service, or is otherwise 
related to his military service, service connection on a 
direct basis is not warranted.  

In regards to the issue of whether the veteran's left ear 
hearing loss is causally related to his service-connected 
otitis externa, the July 2005 VA examination report indicated 
that otitis externa generally does not cause hearing loss.  
In regards to this specific case, the examiner opined that 
none of the veteran's hearing loss was attributable to his 
service-connected otitis externa.  As this opinion is 
persuasive and uncontroverted, service connection for hearing 
loss secondary to otitis externa must also be denied.  

Therefore, based on a thorough review of the evidence of 
record, the Board finds that the preponderance of evidence is 
against the veteran's claim for service connection for left 
ear hearing loss, for the reasons discussed above.  In 
reaching this decision, the Board has considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).




ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for left ear 
hearing loss; the appeal is granted to this extent only.  

Service connection for left ear hearing loss is denied.  



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


